Citation Nr: 1745192	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-24 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Service connection for feet numbness, to include as due to herbicide exposure, and as secondary to diabetes mellitus, type II.

5.  Service connection for retinopathy, to include as due to herbicide exposure, and as secondary to diabetes mellitus, type II.

6.  Service connection for erectile dysfunction, to include as due to herbicide exposure, and as secondary to diabetes mellitus, type II.

7.  Service connection for hypertension, to include as due to herbicide exposure, and as secondary to diabetes mellitus, type II.

8.  Service connection for coronary artery disease (CAD), to include as due to herbicide exposure, and as secondary to diabetes mellitus, type II.

9.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

10.  Entitlement to an initial rating in excess of 10 percent for strain and degenerative disc disease (DDD) of the thoracolumbar spine prior to September 12, 2011, and in excess of a 20 percent rating thereafter.

11.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

12.  Entitlement to an initial compensable rating for left lower extremity radiculopathy prior to September 12, 2011, and in excess of a 10 percent rating thereafter.

13.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to February 1980.

The increased rating claims for the strain/DDD of the thoracolumbar spine and right lower extremity radiculopathy are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), in which service connection was granted and ratings of 10 percent for each disability, effective August 28, 2007 were assigned.  In a July 2013 rating decision, the rating for the thoracolumbar spine was increased to 20 percent, effective September 12, 2011.  Therein, service connection was also granted for left lower extremity radiculopathy effective August 28, 2007, a zero percent rating was assigned prior to September 12, 2011 and a 10 percent rating was assigned thereafter.  An increased rating claim for the left lower extremity radiculopathy is a part of this appeal under 38 C.F.R. § 4.71a, General Rating Criteria for Diseases and Injuries of the Spine note (1), which directs VA to evaluate any objective neurological abnormalities related to a spine disability.

The service connection claims for hearing loss and tinnitus are before the Board on appeal from a November 2009 rating decision.  Additionally, therein, service connection for PTSD/major depressive disorder was granted and a 30 percent rating effective May 13, 2009 was assigned.  The Veteran later noted disagreement with the rating assigned, and the claim for an increased rating for PTSD/major depressive disorder is also on appeal from this rating decision.

Claims of service connection for diabetes mellitus, type II, erectile dysfunction, feet numbness, retinopathy, hypertension and CAD are on appeal from an August 2012 rating decision.

A claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a TDIU claim is part of the appeal.

The Veteran testified at a hearing at the RO before the undersigned in April 2017.  The record was held open for 30 days, and the Veteran submitted additional medical records and a PTSD examination report filled out by his private physician.  He waived initial RO review of the new evidence.

The decision below addresses the hearing loss and tinnitus service connection claims, and the spine and radiculopathy rating claims.  The remaining claims on appeal are addressed in the remand section.


FINDINGS OF FACT

1.  The Veteran has hearing loss that is related to service.

2.  The Veteran has tinnitus that is related to service.

3.  Prior to September 12, 2011, the Veteran's strain and DDD of the thoracolumbar spine was manifested by pain and fatigue with limitation of motion, but without forward flexion limited to 30 degrees or worse.

4.  Since September 12, 2011, the Veteran's strain and DDD of the thoracolumbar spine has been limited to 30 degrees or worse when taking pain and fatigue into consideration, but without ankylosis.

5.  Prior to September 12, 2011, the Veteran's right lower extremity radiculopathy was manifested by mild impairment, but not moderate or worse impairment.

6.  Since September 12, 2011, the Veteran's right lower extremity radiculopathy has been manifested by moderate impairment, but not moderately severe or worse impairment.

7.  Prior to September 12, 2011, the Veteran's left lower extremity radiculopathy was manifested by mild impairment, but not moderate or worse impairment.


8.  Since September 12, 2011, the Veteran's left lower extremity radiculopathy has been manifested by severe impairment, but not complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Prior to September 12, 2011, the criteria for a 20 percent rating, but no higher, for strain/DDD of the lumbosacral spine, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

4.  Since September 12, 2011, the criteria for a 40 percent rating, but no higher, for strain/DDD of the lumbosacral spine, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

5.  Prior to September 12, 2011, the criteria for a rating in excess of 10 percent rating for radiculopathy in the lower right extremity were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

6.  Since September 12, 2011, the criteria for a 20 percent rating, but no higher, for radiculopathy in the lower right extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

7.  Prior to September 12, 2011, the criteria for a 10 percent rating, but no higher, for radiculopathy in the lower left extremity were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).

8.  Since September 12, 2011, the criteria for a 60 percent rating for radiculopathy in the lower left extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Hearing Loss

The Veteran asserts that exposure to loud noise during service caused his hearing loss.  It should be noted that the Veteran was an aircraft mechanic in the U.S. Air Force for 20 years that the Veteran states exposed him to a lot of noise.  His post-military employment, in which he inspected aircraft, launched and recovered aircraft and loaded and unloaded passengers and cargo from aircraft was done with hearing protection and did not expose him to the same amount of noise.

The record on appeal confirms a present diagnosis of hearing loss meeting VA's definition of hearing impairment under 38 C.F.R. § 3.385. 

Over the course of his military career, the Veteran had many hearing tests.  These include tests dated in May 1962, May 1964, January 1965, December 1965, November 1966, December 1967, December 1970, November 1997, and near separation in August 1979.  Hearing impairment for VA purposes was not shown during any of these in-service tests and hearing loss was not diagnosed.

The first post-service audiological examination of record is a private examination from April 2009 that does show hearing impairment for VA purposes.  The private audiologist stated that hearing loss was as likely as not due to service.  In May 2017, the audiologist reiterated the opinion and stated that the hearing loss is related to the Veteran's service in the U.S. Air Force, including as a B-52 crew member.

At an August 2009 VA examination, the examiner opined that hearing loss was not due to service because the Veteran's service treatment records showed normal hearing.  However, this is not entirely persuasive as service connection may be granted for a post-service diagnosis if it is related to service.  See 38 C.F.R. § 3.303(d).

Though not providing much rationale, the Board accepts the private audiologist's opinion as it is in accordance with the facts in the record, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board finds that the Veteran's hearing loss is related to service and that service connection is warranted for hearing loss.

Tinnitus

Similar to hearing loss, the Veteran asserts that exposure to loud noise during service caused his tinnitus.  He stated that his tinnitus began in service and has been a continuing problem in his appeal to the Board.  

Of record is an April 2009 opinion from the Veteran's private audiologist stating that the Veteran has tinnitus which began in service, but no rationale was provided.  However, the Veteran submitted an addendum opinion from the private audiologist in June 2017 in which it was noted his work as a B-52 crew chief and stated that it was as likely as not that tinnitus was related to service.

An August 2009 VA examination record states that the Veteran reported having hearing protection both while working as an aircraft mechanic and in post-military employment as well as when mowing his lawn.  Bilateral intermittent tinnitus with onset in the late 1990s while working for the Department of Defense was noted.

The Board notes the Veteran is competent to describe the presence of ringing in the ears.  While there is some contradictory evidence of record as to the date of onset, the Veteran has been consistent in his contention that his tinnitus began in service, which is evidence in favor of the claim in conjunction with the private medical opinion evidence.

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Boar finds that his tinnitus is related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.  
II. Initial Ratings

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Strain/DDD of the Thoracolumbar Spine

Criteria for Evaluating the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), it was held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), it was held that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine sets forth that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the cervical spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of cervical spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

Relevant to the analysis herein, the criteria also include the following provisions: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.

Analysis

With regard to the spine, the Veteran states that he feels that his 20 percent rating should go all the way back to the beginning of the claims period in 2007.  His representative also argued for a 40 percent rating at the hearing.

The Veteran was first afforded a VA examination of his low back in December 2008.  Range of motion testing revealed forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 15 degrees, and right and left lateral rotation to 25 degrees.  Though not recorded in the examination report, the Veteran states that during this examination, his pain spiked, he was out of breath, and had to rest a few minutes before completing the examination.  He also feels that the examination report does not reflect the pain on motion, weakness, fatigue, and uncoordinated movement he experiences as a result of his disability.

A July 23, 2009 record from Kaiser notes marked spasm over the lumbar sacral area with tenderness on palpation.  Range of motion was said to be reduced by at least 30 percent.  No radiculopathy was reported.

In January 2010 statement, the Veteran stated that he had extreme pain when bending his back or use it in any way.  He also revealed that during the examination his pain level spiked to the point that he was shaking and out of breath.  The examiner suggested he sit for a few minutes before completing the examination.

At a September 12, 2011 examination of the low back, range of motion testing revealed forward flexion to 85 degrees, extension to 20 degrees, right and left lateral flexion and lateral rotation each to 20 degrees.  Evidence of pain began at 30 degrees for forward flexion; 10 degrees for extension; 10 degrees for right and left lateral flexion and right lateral rotation; and 20 degrees for left lateral rotation.  Upon repetition, range of motion was reduced to 45 degrees for forward flexion; 15 degrees for extension; 20 degrees for right and left lateral flexion; and 10 degrees for right and left lateral rotation.

From the beginning of the appeals period to September 12, 2011, a 20 percent rating for strain/DDD of the thoracolumbar spine is warranted.  While there is no measurement of forward flexion limited to 60 degrees or less, the Board finds the Veteran's statements as to his fatigue and pain at the December 2008 VA examination credible and competent.  This shows that the Veteran's range of motion was indeed limited, at least in part, by pain and fatigue.  Therefore, a rating higher than 10 percent is warranted from the beginning of the claims period.

In this regard, the Board finds that a 20 percent rating is warranted.  In doing so, the Board has weighed the Veteran's statements and the examination report.  Notably, the examination report might be incomplete because it did not record pain or fatigability.  Nonetheless, were there significant limitations due to either, the Board finds that the examiner would have recorded the limited range of motion, particularly if range of motion were limited to 30 degrees or less with pain.

By the time of his January 2010 statement over a year later he did express severe subjective manifestations of extreme pain upon bending or using his back in any way.  However, there is no indication that such subjective manifestation of pain limits functional use of the back beyond the criteria for the 20 percent rating.  Therefore, the Board finds that range of motion of the back most nearly approximates a rating of 20 percent for the earlier period.

The July 2009 treatment record from Kaiser also demonstrates that a 20 percent rating is warranted.  At the examination, there was a reduction of at least 30 percent in range of motion for the back.  The normal range of motion for forward flexion of the back is 90 degrees.  Thirty percent of 90 degrees is 27 degrees, meaning that at the July 2009 examination range of motion for forward flexion of the back was, at most, to 63 degrees.  Because VA rounds to the nearest five degrees, forward flexion would have been, at most to 65 degrees.  Id. note (4).  However, if the range of motion was limited even by 1 degree further to 62 degrees, VA would consider forward flexion to be limited to 60 degrees.

However, while the Kaiser record says that all range of motion was reduced by at least 30 percent in the back, there is no report that the range of motion for forward flexion was reduced by 50 percent or 60 percent or more, which might warrant a 40 percent rating.  Given the importance of forward flexion of the spine, the Board finds that, if such limitation were present, it would have been reported. 

A more exacting determination might be possible were the Board to remand for a retrospective opinion as to the extent of limitation of range of motion due to fatigue and pain at the time of the December 2008 examination.  However, it has been nearly a decade since the examination, and the best evidence of the severity of the Veteran's condition-the examination report and the Veteran's statements-are before the Board already.  It is unlikely that evidence gathered during such examination would be as probative as the evidence already of record, which is contemporaneous to the early part of the claims period at issue.  Given the evidence of record discussed above listed above, the Board has been able to afford the Veteran the benefit of the doubt in assigning the 20 percent rating.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that the VA examinations afforded to the Veteran prior to September 12, 2011 are not in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016), which requires the Board to considered range of motion tested for pain on active and passive motion and in weight-bearing and nonweight-bearing as described in 38 C.F.R. § 4.59.  However, because the higher rating is assigned because of reported pain on range of motion testing, the Board finds that a remand for a retrospective opinion as to range of motion testing at this time is unnecessary, and in any event would be of little, if any, value given the evidence already of record outlined above.  38 C.F.R. § 3.159(d).  The Board finds the same result with regard to Sharp v. Shulkin, 29 Vet. App. 26 (2017) regarding an estimate of functional loss.

For the next part of the rating period, the results of the September 12, 2011 examination warrant a rating of 40 percent, as evidence of pain upon range of motion testing for forward flexion was observed at 30 degrees.  Even though the objective measurement was to 85 degrees, and 45 degrees on repetitive motion, when pain and other DeLuca factors are considered, the Board finds that 30 degrees or less forward flexion is approximated when reasonable doubt is resolved in the Veteran's favor.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

An even higher rating is not warranted though, as there was no evidence of ankylosis or symptoms approximating that level of severity.  There is no other evidence of record which would allow the Board to ascertain an early effective date for the 40 percent rating.  Cf. Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (stating that, in determining when an increase is "factually ascertainable," a date should not be assigned mechanically from the date of an examination, but from the date that the increase in disability can be first factually ascertainable).  It was at the time of the September 12, 2011, VA examination that this increase in severity was factually ascertainable.

The Board does not find that additional VA examination is warranted for this claim due to the passage of time or any imperfection in a prior examination.  This is particularly so given that the evidence does not indicate that ankylosis is present.  There is no reasonable possibility that further assistance would substantiate this claim.  See 38 C.F.R. § 3.159(d).
 
Additionally, although there is a service connection claim for erectile dysfunction pending, there is no contention or indication that erectile dysfunction is related to DDD of the thoracolumbar spine.  38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, note (1).  Thus, the Board will not address a rating for erectile dysfunction at this time.

In sum, the Board concludes that a higher 20 percent rating is warranted for strain/DDD of the thoracolumbar spine prior to September 12, 2011, and a higher 40 percent rating is warranted thereafter.  Even higher ratings are not warranted and the benefit-of-the-doubt doctrine was applied in assigning these higher ratings.

Right and Left Lower Extremity Radiculopathy

The Veteran is also seeking increased ratings for his radicular disabilities.  In describing his disability, the Veteran noted use of a cane and stumbling a lot.

Criteria for Evaluating Radiculopathy

The Veteran is in receipt of a noncompensable rating for radiculopathy in his left lower extremity prior to September 12, 2011 and a 10 percent rating thereafter, as well a 10 percent rating for radiculopathy in his right lower extremity for the entire claims period under 38 C.F.R. § 4.124(a), DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscle atrophy in either lower extremity; and 80 percent for complete paralysis of the sciatic nerve described as the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

Analysis

The December 2008 VA examination noted complaints of radiating pain down both sides into the legs with numbness on the right side.  No express diagnosis of radiculopathy was made at that time.  At a May 2009 examination, there was noted impingement of the nerve root at L5-S1.  Deep tendon reflexes were said to be 1+.  As noted above, a July 2009 Kaiser treatment record reported that the Veteran had no radicular symptoms related to his back upon examination, though he reported having radiation into the leg for the past four days.

At the September 12, 2011 examination, the Veteran reported moderate constant pain and paresthesias and severe numbness in the right leg and severe constant and intermittent pain in the left leg.  Active movement was possible with ankle plantar flexion and ankle dorsiflexion.  Active movement was possible when gravity was eliminated in the great right toe.  No muscle atrophy was found.  Deep tendon reflexes where hyperactive with clonus at the knee and absent at the ankle.  Light touch sensing revealed absent reflexes at the right lower leg/ankle.  The straight leg test was positive bilaterally.  The Veteran walked with an abnormal gait, favoring the right leg and used a cane constantly.  Impairment was said to be mild and in the sciatic nerve bilaterally.

First, the Board concludes that a rating of 10 percent for the radiculopathy left lower extremity for the earlier period prior to September 12, 2011 is warranted.  As noted in the May 2009 Kaiser record, the Veteran experienced intermittent pain and had some impairment of his deep tendon reflexes and the December 2008 VA examination noted the symptoms even if not the diagnosis.  However, a higher rating is not warranted prior to September 12, 2011, for either the left or right lower extremity as the evidence does not sufficiently show impairment greater than mild.

The Board also concludes that a 20 percent rating for the Veteran's right radiculopathy is warranted from September 12, 2011, when a factually ascertainable increase in severity is shown.  From that point, moderately impairment is approximated, but not moderately severe or worse.  This is so because of the muscle weakness, objective diminished reflexes in each leg due, and the Veteran's subjective report of symptoms by the time of the September 2011 examination.  Further, use of a cane and abnormal gait demonstrate significant neurological impairment in the legs.  The September 2011 examiner took into account this disability picture and characterized the severity of the right side radiculopathy as moderate.  The Board finds this persuasive and the appropriate level of impairment for this later rating period for the right lower extremity.

In a different manner, the examiner characterized the severity of radiculopathy on the left side as severe.  The Board also finds this persuasive given the facts of record.  Thus, a 60 percent rating is warranted for radiculopathy of the left lower extremity, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is the highest schedular rating for radiculopathy on the left side absent complete paralysis, which has not been indicated in the record.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

Prior to September 12, 2011, a 20 percent rating, but no higher, for strain and DDD of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since September 12, 2011, a 40 percent rating, but no higher, for strain and DDD of the thoracolumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to September 12, 2011, an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Since September 12, 2011, an initial rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to September 12, 2011, an initial rating of 10 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since September 12, 2011, an initial rating of 60 percent, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Service Connection Claimed as Due to Herbicide Exposure

The Veteran is claiming service connection for diabetes mellitus, type II, feet numbness, retinopathy, erectile dysfunction, CAD, and hypertension as due to herbicide exposure.  In order for a presumption of service connection to be applicable, the evidence must show that the Veteran was exposed to herbicides, in this case because he "served in the Republic of Vietnam" and that one or more currently diagnosed diseases are presumed as due to herbicide exposure.  38 C.F.R. § 3.307(a)(6).  The presumption applies to veterans who were in "the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.  Moreover, certain provisions apply to service in Thailand.

The Veteran served as an aircraft mechanic and was stationed for at least a time in Thailand during the Vietnam War.  In this case, VA was not able to verify that the Veteran served in or visited the Republic of Vietnam during the applicable period during his service.  Nonetheless, the Board finds credible the Veteran's statements that, though based in Guam, he was transported to U-Tapao in Thailand to service aircraft and flew over Vietnam to get to Thailand.  The Board notes that the presumption of herbicide exposure applies where veterans have served at the Royal Thai Air Force base of U-Tapao and had certain military occupational specialties (MOS), but that the Veteran did not have one of the MOS which would make the presumption of herbicide exposure applicable.  Further, flying over Vietnam at high altitude does not constitute service in or visitation to Vietnam, and receipt of the Vietnam Service Medal does not necessarily denote service in or visitation to Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran states, however, that on one such trip he landed in Da Nang, Vietnam.  He states that pay records showing that he received combat pay/tax free due to being in a combat zone in 1968 and 1969.  In the records, there is a notation of a tax exempt status, though it is unclear as to what this refers.  (Additional handwritten notes indicating tax exemption/combat pay appear to have been added later by the Veteran to alert VA to the relevant information in his submission.)

The Veteran also submitted BRANDON R. GOULD & STANLEY A. HOROWITZ, INSTITUTE OF DEFENSE ANALYSES, THE ELEVENTH QUADRENNIAL REVIEW OF MILITARY Compensation, History of the Combat Zone Tax Exclusion (2011) in support of his conclusion which outlines the history of tax exemptions for combat zone pay.  It appears that before 1970, the combat zone for Vietnam was limited to the Republic of Vietnam and its offshore waters.  Id.; see also Exec. Orders No.11,216 (1965), 3 C.F.R. § 301 (1965) (defining the combat zone for purposes of the Vietnam War).  Though the Executive Order No. 11,216 includes in the combat zone certain areas of the South China Sea that might be considered "blue waters" service in which is not subject to the presumption in 38 C.F.R. § 3.307(a)(6)(iii), Haas v. Peake, 535 F.3d 1168 (Fed. Cir. 2008), there is no implication that the Veteran was in such an area during service, and thus, these areas are not relevant to the claim.

There need not be a determinative answer as to whether these records definitively show that the Veteran served in or visited Vietnam.  Rather, the question is whether there is sufficient evidence for the benefit of the doubt to apply.  The Board answers this in the affirmative in this case.  The Veteran was stationed in Guam, has a MOS where he was responsible for the maintenance of aircraft in direct support of operations in Vietnam, has provided competent and credible testimony that he was flown to Thailand to work on aircraft, military pay records show a tax exemption claimed to be a combat zone tax exemption, and a historical review of military combat zone tax exemptions demonstrating the narrow historical scope of the combat zone tax exemption during the applicable period.  Further, there is no evidence which would contradict that the Veteran was, at some point, in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) such as in the blue waters offshore or evidence suggesting that in 1968 or 1969 the combat zone tax exemption claimed to be reflected in the military pay records would have been given for flying over Vietnam at high altitude.  Therefore, the Board finds that the Veteran service in or visitation to Vietnam such that exposure to herbicides must be presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The remaining question is whether the Veteran has diagnoses for diabetes mellitus, feet numbness, retinopathy, erectile dysfunction, hypertension, and coronary artery disease (CAD).  Under 38 C.F.R. § 3.309, diabetes mellitus and CAD are diseases that a presumptively service connected where there has been presumed herbicide exposure.  38 C.F.R. § 3.309(e).  On remand, VA treatment and other records should be obtained, and, if necessary the Veteran should be scheduled for the appropriate examination, to determine whether he has had a diagnosis for any of the conditions claimed as due to herbicide exposure during the claims period.  

If the Veteran has diabetes mellitus or CAD to a compensable degree, and there is no affirmative evidence to the contrary, service connection should be granted for those diseases.  If the Veteran has diabetes, an examination and opinion should be obtained to determine if the Veteran has complications of diabetes including feet numbness, retinopathy, erectile dysfunction, and hypertension.  If such conditions are not complications of diabetes, then an opinion as to whether these conditions are otherwise related to service, to include as due to herbicide exposure, which is presumed in this case.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Increased Rating for PTSD/Major Depressive Disorder

The Veteran indicated at the April 2017 hearing that he was in ongoing treatment for his PTSD at VA facilities.  The most recent VA treatment records, however, are from January 2011.  These records should be obtained.  Though some claims have been fully adjudicated in this decision, the Board finds that remanding those issues for additional records would not raise a reasonable possibility of additional evidence establishing entitlement to higher ratings.  38 C.F.R. § 3.159(d).

TDIU

As noted in the introduction, the Board finds that a TDIU claim is part and parcel of the appeal.  On remand, the Veteran should be asked to complete the TDIU form and the RO will have an opportunity to consider the claim in the first instance.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Obtain VA treatment records dated since January 2011.

3.  After completing the above, schedule the Veteran for the appropriate VA examinations to address the following inquiries.  The claims file must be reviewed.

(A) Determine whether the Veteran has current diagnoses for diabetes mellitus, type II, feet numbness, retinopathy, erectile dysfunction, hypertension, and CAD.

(B) If the Veteran has diagnoses of diabetes mellitus, type II, opine as to whether any present diagnosed condition related to feet numbness, retinopathy, erectile dysfunction, hypertension, or CAD are complications of, or otherwise caused or aggravated by, diabetes mellitus.

(C) If there is no diagnosis for diabetes mellitus, but diagnoses for other conditions, opine as to whether any present diagnosed condition related to feet numbness, retinopathy, erectile dysfunction, or hypertension are otherwise related to service, to include exposure to herbicides, which is presumed to have occurred.

(D) Comment upon the functional limitations, including on employment, resulting from the Veteran's service-connected disabilities, without regard to his age.  Current service-connected disabilities include PTSD/major depressive disorder; strain/DDD of the thoracolumbar spine; radiculopathy in the right and left lower extremity; cervical spine syndrome; bilateral hearing loss; and tinnitus.

Aggravation is the increase in disability beyond the natural progress of the disease.

A rational should be given for all opinions expressed.  

4.  Finally, readjudicate the claims remaining on appeal, including entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


